Citation Nr: 0942096	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  96-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The record indicates that the appellant had active military 
service from September 1990 to July 1991, to include service 
in Southwest Asia in support of the Persian Gulf War from 
January 1, 1991, to May 31, 1991.  In addition, he has had 
unverified periods of service with the US Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 (hair loss), February 2002 
(left knee - instability and degenerative joint disease), and 
April 2004 (TDIU) rating decisions by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey.

The appellant testified at a hearing before a Veterans Law 
Judge (VLJ) in July 2000.  In October 2006 the Board sent a 
letter informing the appellant that the VLJ who conducted the 
hearing was no longer employed at the Board.  The letter also 
informed the appellant that he had a right to a new hearing 
and that he should contact VA if he desired such hearing.  
The appellant did not respond to the October 2006 letter.

The claims for service connection for a throat disorder, for 
hair loss, and for degenerative arthritis of the hips were 
remanded by the Board for further development in December 
2000.  By rating action in March 2006, the RO granted the 
appellant's claims for service connection for degenerative 
arthritis of each hip, and his claim for service connection 
for a throat disability, now characterized as allergic 
rhinitis and pharyngitis.  Accordingly, these claims are no 
longer in appellate status before the Board.

In April 2007, the Board issued a Decision/Remand on the four 
issues then before it.  The Board denied entitlement to 
service connection for hair loss including as due to an 
undiagnosed illness and remanded the three remaining issues 
for additional development.  The claim was again returned to 
the Board and, in October 2008, another Decision/Remand was 
promulgated.  In that action, the Board denied entitlement to 
an increased evaluation for instability of the left knee and 
for left knee degenerative joint disease.  The remaining 
issue, that involving a TDIU, was returned to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
purpose of obtaining additional medical information with 
respect to the appellant's ability to find and maintain 
gainful employment.  The claim has since been returned to the 
Board for review.  

Upon reviewing the development that has occurred since 
October 2008, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for medical examinations and 
the appellant attended those examinations.  Each examiner 
reviewed the appellant's complete and voluminous record, and 
provided a response to the questions posed by the Board.  The 
results were then returned to the AMC and the AMC issued a 
Supplemental Statement of the Case (SSOC) after reviewing the 
results of the information obtained.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the 
mandates of the Board's Decision/Remand of October 2008.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2009).

The Board would further note that when the appellant 
initially contacted the VA in August 1991, he requested that 
a dental examination be performed.  He repeated this request 
when he filled out a portion of the VA Form 21-2545, Report 
of Medical Examination for Disability Evaluation, in 
September 1991.  It appears that a liberal reading of both of 
these statements from the appellant may raise the issue of 
entitlement to service connection for a dental injury or 
trauma or entitlement to service connection for dental 
outpatient treatment.  This matter is referred to the RO for 
appropriate action.  Moreover, in conjunction with the 
appellant's initial claim for benefits in 1991, the 
appellant's service medical treatment records were obtained 
from the US Army National Guard.  Of particular note in the 
records are reports of treatment for a right (shoulder) 
rotator cuff tear.  Since that time, the appellant has 
complained of pain in his shoulders.  A liberal reading of 
the evidence may raise the issue of entitlement to service 
connection for the residuals of a right shoulder injury, and 
as such, this matter is also referred to the RO for 
appropriate action.  Finally, in November 2008, as a result 
of the Board's Decision/Remand of October 2008, the appellant 
underwent a VA psychiatric examination.  Upon conclusion of 
the examination, the psychologist wrote that the appellant 
was diagnosed as suffering from a mood disorder with 
depressed features as a direct consequence of his service-
connected hip and knee disorders.  Because action has not 
been taken on this matter, it too is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this action.

2.  The appellant is service-connected for lichen simplex 
chronicus, tinea pedis, degenerative joint disease, right hip 
associated with degenerative joint disease of the left knee, 
degenerative joint disease, left hip associated with 
degenerative joint disease of the left knee, instability of 
the left knee, degenerative joint disease of the left knee, 
hypertension, and allergic rhinitis, pharyngitis.  The 
appellant's combined rating is 80 percent.  

3.  The evidence of record indicates the appellant has four 
years of high school and experience working as a truck 
driver, truck loader, or laborer.  He last worked in 2002.

4.  The appellant's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the appellant's claim, a 
VCAA letter was sent in November 2003 by the agency of 
original jurisdiction (AOJ) which fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The Board further note that another VCAA-type 
letter was most recently sent to the appellant in October 
2008 by the AMC.  This letter repeated the information that 
was provided to him by the AOJ in November 2003.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for a 
total disability rating.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's  available medical treatment 
records, including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  The VA has also 
obtained the appellant's Social Security Administration (SSA) 
records and those too have been included in the claims folder 
for review.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the appellant 
underwent VA examinations in order to determine whether his 
service-connected disabilities prevented him from obtaining 
and maintaining gainful employment.  The results of those 
examinations have been included in the claims folder for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing TDIU claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

The appellant has requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  The appellant's disabilities and the 
ratings currently assigned to those conditions are listed 
below:

Lichen simplex chronicus, tinea pedis - 
30 percent disabling.
Degenerative joint disease, right hip 
associated with degenerative joint 
disease of the left knee - 30 percent 
disabling.
Degenerative joint disease, left hip 
associated with degenerative joint 
disease of the left knee - 30 percent 
disabling.
Instability of the left knee - 10 percent 
disabling.
Degenerative joint disease of the left 
knee - 10 percent disabling.
Hypertension - 10 percent disabling.  
Allergic rhinitis, pharyngitis - 
noncompensable.

The appellant's combined evaluation is 80 percent.  The 
appellant and his accredited representative contend that he 
is unable to maintain substantially gainful employment as a 
result of the symptoms and manifestations produced by his 
service-connected disabilities in general.

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the service member's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2009).  Factors to be considered 
are the appellant's employment history and his educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2009), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2009), provide for a TDIU when, 
due to service-connected disability, a service member is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  In exceptional circumstances, where the appellant 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a service member's employability, the Board 
cannot overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2009).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

The veteran, as reported above, is currently service 
connected for distinct right and left hip disabilities, each 
rated as 30 percent disabling, along with disability ratings 
of five other disorders.  When 38 C.F.R. §§ 4.25 and 4.26 
(2009) are applied to the facts before the Board, the 
disability ratings for the two hip disabilities (conditions 
considered to be a single entity due to a common etiology) 
produces a combined rating of 51 percent with 5.1 percentage 
points added as a bilateral factor.  This is a total of 56.1 
percent, i.e., 56 percent.  When this percentage is combined 
with the rest of the disability ratings assigned, a combined 
80 percent evaluation is produced and the appellant meets the 
schedular threshold for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) (2009), as detailed above.

The record reflects that the appellant has completed four 
years of high school and has experience working as a truck 
driver and a truck loader.  The last time he worked in this 
field was in 2002 and he has since also "retired" from the 
Army National Guard.  There is no indication from the 
appellant's claims folder that he has ever received 
vocational rehabilitation training or any other specialized 
training.

The appellant reported working long-term as a "laborer" 
until the 2002 when he reported being too disabled to work.  
He subsequently submitted a claim to the Social Security 
Administration (SSA) for unemployment benefits.  In October 
2002, SSA benefits were granted.  The SSA found that as a 
result of the appellant's rheumatoid arthritis and other 
inflammatory arthropathies, he was unable to return to his 
work as a laborer/truck loader/truck driver and he lacked the 
"residual functional capacity for any type of substantial 
and gainful work activity on a full-time basis."  The SSA 
report also stated, however, the appellant was only unable to 
engage in "heavy" job duties.  As stated, SSA benefits were 
awarded.

It is noted that the SSA benefits award was based upon a 
private doctor's evaluation, along with that of a physical 
therapist, which were accomplished in August 2002.  The 
evaluations were accomplished based upon examinations of the 
appellant.  A review of any private medical treatment records 
along with those located at the VA was not undertaken.  It is 
further noted that since that time, the appellant has not 
been re-examined either by the physical therapist or the 
private physician to see whether there has been any physical 
improvement of the appellant's situation.  

Other private medical opinions have been submitted by the 
appellant in support of his claim.  A letter written by a 
Doctor J. Perez in September 2006 reports that the appellant 
had been under Dr. Perez's care since 1999.  Dr. Perez 
specifically scribed that the appellant was "unable to work 
and unable to walk without a cane."  This letter was a 
continuation of a diagnosis that he had provided in November 
2002 that stated that the appellant was unable to return to 
work and that he had a "permanent disability."  Another 
letter contained in a claims folder is one written by a Dr. 
D. B. Richmond, dated August 2002.  In that piece of 
correspondence, the doctor wrote that at that time, the 
appellant was unable to perform his heavy job duties as a 
result of left knee disability and his unrepaired bilateral 
hips disorder.  

The Board would point out that while the various medical care 
providers have opined that the appellant was and is unable to 
perform heavy lifting or to accomplish extraordinary physical 
mobility or exertion, none of the examiners have concluded 
that the appellant could not do a desk or sedentary job.  
Also, none of the examiners appears to have ever fully 
examined the appellant's complete and robust claims folder.  

Nevertheless, in conjunction with the appellant's claim, the 
Board remanded the claim to the appellant's local VAMC for 
the purpose of having different medical professionals examine 
the appellant and proffer an opinion concerning the 
appellant's unemployability.  The appellant thus underwent 
examinations in November and December 2008 - the results of 
those examinations have been included in the claims folder.  
A VA genitourinary examination report prepared by a urologist 
stated that the appellant was unemployable.  However, the 
appellant is not service-connected for any type of 
genitourinary condition, disability, disorder, or disease.  
The urologist also wrote that he could not comment on whether 
the appellant's service-connected orthopedic disorders 
prevented the appellant from obtaining and maintaining 
gainful employment.  

The VA orthopedist, who, like the other VA doctors who 
examined the appellant, reviewed the complete claims folder, 
carefully annotated each and every one of the appellant's 
service-connected orthopedic disabilities.  He reported any 
and all limitations produced by the conditions and then 
proffered an opinion concerning the appellant's 
employability.  Specifically, the examiner wrote, "Based on 
the history and physical examination and the imaging study, 
the veteran should be able to perform sedentary gainful 
employment without difficulty from an orthopedic 
standpoint."

The doctor who provided the appellant with a general medical 
examination followed the orthopedic report with two important 
points.  He concluded that the appellant's service-connected 
skin disability did not functional impair the service member.  
He further found that while the appellant's hypertension 
would limit his ability to perform strenuous physical labor, 
the service-connected heart disorder would not prevent the 
appellant from obtaining and maintaining a sedentary type of 
job.  Finally, a VA psychologist found that the appellant's 
mental faculties would not prevent him from working.  

The appellant's physical problems, symptoms, and 
manifestations, which are referenced in the VA and SSA 
records, undoubtedly compromise the range of jobs available 
to him at some exertional levels.  Yet, it is relevant to 
note that the VA doctors have opined that the appellant's 
service-connected disabilities would not preclude 
employability.  In fact the more recent medical examinations 
consistently report the appellant as being "employable".  
Moreover, the medical treatment records suggest that the 
service-connected disabilities are stable and well-
controlled, and do not appear to require additional or extra-
ordinary care that would prevent the appellant from working 
at a desk.  

With regard to these pieces of medical evidence, the Board 
must weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctors' 
opinions of November and December 2008 were factually 
accurate.  The examiners pointed to established facts in 
their opinions - such as the fact that while the appellant 
might be physically prohibited from taking a physically 
demanding job, he was not restricted from obtaining sedentary 
employment.  The Board further believes that they provided 
sound reasoning in their analysis of the situation even 
noting which specific disorder would, or would not, limit the 
appellant's ability to find a job.  In other words, the VA 
examiners reviewed in detail the pertinent medical records, 
discussed the salient facts, and provided complete rationale 
for all conclusions presented, as noted in the discussion 
above.  The private examiners, to include the SSA medical 
providers, did not do this.  

Accordingly, the Board attaches the most significant 
probative value to the VA opinions, as they are well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The most probative evidence establishes that the 
appellant's service-connected disabilities and disorders do 
not prevent him from obtaining and maintaining gainful 
employment.  

Here, although the appellant contends that his service-
connected disabilities render him to be unable to be 
employed, the Board finds substantial probative weight 
against the claim in the recent VA examinations versus those 
provided to the Social Security Administration and the 
statements made by the appellant.  Cf. Davidson v. Shinseki, 
___ F. 3d ___ (Fed. Cir. Sept 14, 2009).  Even though the 
appellant has been granted SSA benefits, the TDIU claim is a 
claim for increase and as such, the current reports directed 
to employability are given precedence over more remote SSA 
records where, as here, the current reports are adequate and 
relevant to the rating issue.  The Board has not ignored the 
SSA determination but it has not accepted the SSA 
conclusions, and does not find them determinative in this 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (citing Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991)).

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for an appellant to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2009).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the appellant 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2009).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the service member's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2009).

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
appellant's service-connected disabilities in toto and their 
effect on his ability to obtain and maintain gainful 
employment, the Board is mindful that when it is not possible 
to separate the effects of the service-connected condition 
from a non-service connected condition, 38 C.F.R. § 3.102 
(2009) [which requires that reasonable doubt be resolved in 
the appellant's favor] dictates that such signs and symptoms 
be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The determinative evidence as discussed herein supports the 
proposition that the appellant is not unemployable solely due 
to his service-connected disabilities.  Viewed objectively, 
it preponderates against the claim.  In this case the 
relevant criterion of 38 C.F.R. 4.16 (2009) provides that a 
TDIU claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of the 
appellant's lack of interest in working because the medical 
evidence does show that the appellant could perform sedentary 
duties, if he so desired.  See, for example, Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).

The RO has not submitted the appellant's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the appellant is 
unable to follow a substantially gainful occupation by reason 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2009).  Because the evidence does not show that 
service-connected disabilities render him unemployable, there 
is no basis to support an extraschedular TDIU rating.  The 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.  The appellant's claim is denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


